DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-11, 13, 28, 31, 41, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (US 2018/0333543 A1) in view of Rios et al. (US 2018/0211562 A1).
With regard to claim 1, Diaz et al. teach an electronic injection monitoring device configured to mate with a syringe having a flange, comprising: a channel configured to receive at least a portion of the syringe (Fig. 7 monitoring device 150 receives the syringe at channel 162); one or more flange members configured to fit over the flange of the syringe (Figs. 6 and 7 the flanges of the monitoring device can be viewed extending on either side of the channel, the term over is relative and the flanges fit over the flanges of the syringe) so that at least a portion of the flange of the syringe is positioned A) within each of the one or more flange members (Figs. 6 and 7 is held within the curved recesses on the flanges), to be gripped during performance of an injection; one or more force sensors connected to the flange members ([0094], [0095] force sensor 152); and a communication module configured to transmit data from the one or more force sensors to an external device (see at least [0019], [0021], [0107] regarding wireless transmission).  Diaz et al. do not disclose the force sensor to be positioned with the flange members in the embodiment of Figs. 6 and 7.  However, in the embodiment of Fig. 30, Diaz et al. discloses a flange arrangement in which the force sensor is within the flange member (Fig. 30, member 1152 is within 1150 below 1182, [0177], [0178]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to place the force sensor within the flange in the embodiment of Diaz et al. Figs. 6 and 7 as Diaz et al. in Fig. 30 teach such is an equivalent placement and would still yield the same predictable result of determining force.  Further, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. Diaz et al. do not disclose the flange of the syringe is positioned beneath a top section and above a bottom section of the flange, as shown in Figs. 6 and 7 depending on the orientation it would either be one or the other.  However, Rios et al. teach a sensor housing which is clipped onto a syringe and attached to the flange of the syringe in which the flange of the syringe is received within a flange member such that it is beneath a top section and above a bottom section (Figs. 1A, 2, 4A, [0064], [0075]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to clip the syringe flange within the flange member of Diaz et al. as in Rios et al. as this would ensure the flange member remains in place.  This would still yield the same predictable result as the user is still able to press the flange member against the syringe flange to detect force and the sensor is clipped onto the syringe.
With regard to claim 2, see [0093], [0094] the sensor flange senses the force provided by the user’s fingers on the underside of the flange which opposes the force on the plunger.
With regard to claims 3 and 4, see [0095] the force sensor may be resistance based.
With regard to claim 8, an orientation sensor may also be used ([0111]).
With regard to claims 9-11, see at least [0095].
With regard to claim 13, see at least [0108] temperature sensors may also be used.
With regard to claim 41, see Figs. 6 and 7, barrel 112, plunger rod 116, finger press 132, and stopper 114.
With regard to claim 43, as shown in Fig. 30 of Diaz et al. the flange member has a top and bottom which are secured together to contain the force sensor and the assembly is mated to the syringe as combined with Rios et al. 
With regard to claim 28, Diaz et al. teach a method for monitoring progress of an injection of a medicament, comprising: providing a syringe configured to administer the medicament (Figs. 6 and 7 member 112) and an injection monitoring device (Figs. 6 and 7 member 150), the injection monitoring device comprising: one or more flange members configured to fit over a flange of the syringe (Figs. 6 and 7 the flanges of the monitoring device can be viewed extending on either side of the channel, the term over is relative and the flanges fit over the flanges of the syringe) so that at least a portion of the flange of the syringe is positioned A) within each of the one or more flange members (Figs. 6 and 7 is held within the curved recesses on the flanges), the one or more flange members being configured to be gripped during performance of an injection; and one or more force sensors to detect data associated with an amount of force applied to the syringe during performance of an injection of the medicament ([0094], [0095] force sensor 152); detecting data from the one or more force sensors ([0095]); and-4-Application No.: 16/761483Filing Date:May 4, 2020 determining a state of the syringe based at least in part on the detected data ([0095]).  Diaz et al. do not disclose the force sensor to be positioned with the flange members in the embodiment of Figs. 6 and 7.  However, in the embodiment of Fig. 30, Diaz et al. discloses a flange arrangement in which the force sensor is within the flange member (Fig. 30, member 1152 is within 1150 below 1182, [0177], [0178]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to place the force sensor within the flange in the embodiment of Diaz et al. Figs. 6 and 7 as Diaz et al. in Fig. 30 teach such is an equivalent placement and would still yield the same predictable result of determining force.  Further, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. Diaz et al. do not disclose the flange of the syringe is positioned beneath a top section and above a bottom section of the flange, as shown in Figs. 6 and 7 depending on the orientation it would either be one or the other.  However, Rios et al. teach a sensor housing which is clipped onto a syringe and attached to the flange of the syringe in which the flange of the syringe is received within a flange member such that it is beneath a top section and above a bottom section (Figs. 1A, 2, 4A, [0064], [0075]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to clip the syringe flange within the flange member of Diaz et al. as in Rios et al. as this would ensure the flange member remains in place.  This would still yield the same predictable result as the user is still able to press the flange member against the syringe flange to detect force and the sensor is clipped onto the syringe.
With regard to claim 31, the embodiment of Diaz in Figs. 6 and 7 do not disclose an additional injection monitoring device configured to mate with a proximal end of the plunger.  However, in the embodiment of Fig. 45 Diaz et al. discloses sensors may be provided in a sensor thumbpad attached to the proximal end of the plunger ([0202], [0203], Fig. 45 member 2074).  Diaz et al. also discloses features from different embodiments may be combined ([0219]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an injection monitoring device on the proximal end of the plunger in the embodiment of Figs. 6 and 7 of Diaz as in the embodiment of Fig. 45 as Diaz et al. discloses various embodiments may be combined and it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.  As combined the user may select which sensing features may be placed in which monitoring device or similar data may be gathered from each to provide checks or provide back up if one monitoring device should fail.

Claims 5-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (US 2018/0333543 A1) and Rios et al. (US 2018/0211562 A1) as applied to claim 1 above, and further in view of Lipp et al. (US 6,171,276 B1).
With regard to claims 5-7 and 12, Diaz et al. teach a shield may be used to protect the needle prior to use ([0005]) but do not disclose using a switch to detect deployment of the shield.  However, Lipp et al. teach using a displacement switch to determine displacement of a cover or using a pressure sensor on a part placed on the target, such a location would include the shield which is retracted for delivery, to aid in ensuring proper insertion has occurred (Col. 9 lines 15-59, Col. 10 lines 49-58, Col. 16 lines 9-24).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a switch with the cover of Diaz et al. or an additional pressure (force) sensor associated with the cover of Diaz et al. which would provide a signal to the processor as in Lipp et al. as Lipp et al. teach this is beneficial to ensure insertion has occurred before delivery.

Claim(s) 14-17 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rios et al. (US 2017/0136185 A1) in view of Diaz et al. (US 2018/0333543 A1).
With regard to claim 14, Rios et al. teach an electronic injection monitoring device configured to mate with a syringe having a plunger, comprising: a body configured to mate with a proximal end of the syringe plunger (Fig. 2B member 240); one or more force sensors positioned within an interior portion of the body (Fig. 2B member 250, [0047]); a communication module configured to transmit data to an external device from the one or more force sensors (Fig. 2A, [0046], [0048] wireless transmitters); and a processor configured to read data from the one or more force sensors ([0043], Fig. 1 processor 106 and external processors are used to process force data, [0048], [0056]).  Rios et al. discloses volume information is disclosed to the patient ([0053]) and that force information is used to determine flow rate ([0056]).  Rios et al. also discloses speed is used to determine flow rate and volume ([0015], [0073]).  From this is would follow that the flow rate is used to determine volume and the force is used to determine flow rate thus the force data is used to determine the volume injected.  However, Rios et al. does not explicitly recite a direct calculation of volume from the force.  Diaz et al. teach using force information to determine the volume delivered ([0095]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the force data to directly calculate the volume injected in Rios et al. as Rios et al. teach both determining force data and determining volume measurements and Diaz et al. explicitly discloses using the force to determine the volume delivered.  This would yield the same predictable result and may streamline calculations.
With regard to claim 15, see [0047].
With regard to claims 16 and 17, see [0095] the force sensor may be resistance based.
With regard to claim 42, see Fig. 2B see the finger press at 212 connected to rod 214, the stopper is not explicitly shown in this Figure but would necessarily be taken as the distal end of the plunger rod, generally see Fig. 8A distal disc section shown attached to the shaft.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rios et al. (US 2017/0136185 A1) and Diaz et al. (US 2018/0333543 A1) as applied to claim 14 above, and further in view of Lipp et al. (US 6,171,276 B1).
With regard to claims 18 and 19, Rios et al. disclose a device substantially as claimed.  Rios et al. do not disclose a shield.  However, Diaz et al. teach a shield may be used to protect the needle prior to use ([0005]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a shield in Rios et al. as Diaz et al. teach this is beneficial for safety.   Rios et al. and Diaz et al. do not disclose using a switch to detect deployment of the shield.  However, Lipp et al. teach using a displacement switch to determine displacement of a cover or using a pressure sensor on a part placed on the target, such a location would include the shield which is retracted for delivery, to aid in ensuring proper insertion has occurred (Col. 9 lines 15-59, Col. 10 lines 49-58, Col. 16 lines 9-24).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a switch with the cover of Rios et al. and Diaz et al. or an additional pressure (force) sensor associated with the cover of Rios et al. and Diaz et al. which would provide a signal to the processor as in Lipp et al. as Lipp et al. teach this is beneficial to ensure insertion has occurred before delivery.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rios et al. (US 2018/0211562 A1) discloses the flange member has a top and bottom member (Fig. 4A members 435 and 436).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783